Citation Nr: 1430253	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-22 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to a certificate of eligibility for a special home adaptation grant.

2.  Entitlement to a certificate of eligibility for specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to April 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in August 2013.  He submitted additional evidence with a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2013).  Other additional evidence was received subsequent to the most recent supplemental statement of the case in June 2013.  Given the outcome of the appeal, a remand for another supplemental statement of the case is not necessary.


FINDINGS OF FACT

1.  The Veteran is currently service connected for 16 disabilities, including loss of use of the right lower extremity and status post wide decompression, lumbar fusion, and internal fixation of the lumbar spine.  His combined disability rating is 90 percent, and he has been in receipt of a total rating based on individual unemployability since June 2010.  

2.  The Veteran's service-connected disabilities results in the loss of use of one lower extremity and residuals of an organic injury that precludes locomotion without the aid of a walker.  


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.809, 4.63 (2013).

2.  A special home adaptation grant is precluded by law.  38 U.S.C.A. § 2101 (West Supp. 2013); 38 C.F.R. § 3.809a (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the greater benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

In addition, a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.

The Veteran is service connected for 16 disabilities; 10 of those disabilities relate to nervous and radicular symptoms of the lower extremities, including loss of use of the right lower extremity, sciatic nerve.  The Veteran is also service connected for lumbar and cervical spine disabilities, and is in receipt of a total disability rating based on individual unemployability.

The evidence shows that the Veteran's service-connected disabilities result in the loss of use of a lower extremity and residuals of an organic injury; these disabilities together preclude his locomotion without the aid of a walker.

In an April 2011 letter, the Veteran stated that he has extreme back and leg pain with weakness in his hands and legs.  He stated that he uses a walker or cane to walk, and that he cannot negotiate stairs well.  He stated that he has fallen down stairs numerous times.  Letters from the Veteran's wife and sister-in-law contain similar contentions.  

At his August 2013 hearing, the Veteran stated that he cannot walk without his walker.  He stated that he is mostly confined to his upstairs bedroom, as he has difficulty navigating stairs.  He stated that he has difficulties using his upper extremities in addition to the problems noted with his lower extremities.  

Medical evidence shows that the Veteran suffers from symptoms similar to those described by the lay evidence.  A November 2012 VA examination determined that the Veteran has severe pain, numbness, and paresthesias in both lower extremities.  He had mild to moderate incomplete paralysis in numerous nerves affecting both lower extremities.  The examiner reported that the Veteran had an abnormal gait and used a walker to ambulate.  He also reported that the Veteran needed time to stand.  

A March 2013 VA examination found that the Veteran had moderate incomplete paralysis of the right lower extremity and mild incomplete paralysis of the left.  A May 2013 private treatment record reflects that the Veteran uses a walker for stability, and that he has difficulty arising independently without support.  

An August 2013 application for aid and attendance benefits signed by a private physician reflects that the Veteran has an antalgic gait and is not able to sit or stand for prolonged periods of time.  He was able to walk slowly but required frequent rests.  With limited motion of his lumbar spine, he is not able to bend or lift.  The Veteran requires a walker for ambulation, and can walk only a half block at a time.  

Taken together, this evidence shows that, on account of the Veteran's service-connected back disability and his loss of use of the right leg, the Veteran is unable to walk without a walker.  The Veteran thus meets the criteria for specially adapted housing, as there is permanent and total service-connected disability due to the loss of use of one lower extremity and an organic disability such as to preclude locomotion without assistance.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  

Having determined that the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing, the law precludes an award of special home adaptation grant under 38 U.S.C.A. § 2101(b).  The special home adaptation claim therefore must be denied as a matter of law.  See 38 C.F.R. § 3.809a(a) (requiring that the veteran is not entitled to a certificate for acquiring specially adapted housing under 38 C.F.R. § 3.809).


ORDER

Entitlement to a certificate of eligibility for a special home adaptation grant is granted, subject to the laws and regulations governing the payment of this award.

Entitlement to a certificate of eligibility for specially adapted housing is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


